  \.......II
AO ~42 (Rev 11111) Arrest Warrant



                                            UNITED STATES DISTRICT COUMllTED~~~flr~~R$HAL
                                                        for the          2018 SEP I 4 AH 8: 33
                                                       Eastern       District of Pennsylvania            EASTERN DISTRICT OF
                                                                                                           PENNS YL V ANJA
                     United States of America
                                v.                                        )
                                                                          )        Case No.        18-CR-392
                                                                          )
                                                                          )
                        ARTAVIUS HOR.'l\IE                                )
                           a/k/a "LO"                                     )
                                Defendant


                                                        ARREST WARRANT
To:            Any authorized law enforcement officer


               YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                                     ART AVIUS HORNE
(name ofperson to be arrested)       a!k!a "LO"
who is accused of an offense or violation based on the following document filed with the court:

[gJ Indictment             D     Superseding Indictment          D   Information      D Superseding Information             D Complaint
D     Probation Violation Petition            D Supervised Release Violation Petition          D   Violation Notice         D Order of the Court
This offense is briefly described as follows:
18: 1591 and l 594(A) - Sex trafficking - attempt




Date:              09113/2018



City and state:         Phila~lphia2   PA                                                     _!(ate Barkman1 Clerk of CotJr! _
                                                                                                   Printed name and tttle


                                                                       Return

          This warrant was re~ived on (date)                                  , and the person was arrested on (date)
at (czty and state)         //~
                                                                                                      ,,,-
Date:                                                                                         9-/->,.f-
                                                                                                Arresizng officer's signature



                                                                                                   Printed name and title
